DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The indefiniteness rejections have been overcome.  
Applicant's arguments filed 08/17/2022 have been fully considered but they are not persuasive.  Therefore, the art rejections are modified to meet the new claim recitation, and repeated.  This action is made final.
In particular, Applicant argues that Schumann does not expressly describe the angled contact surface or resultant angles of force or the way they meet the mathematical equation set forth in claim 1.  However, Figure 9 provides details that are equivalent to most if not all of these aspects that are argued by Applicant.  By a laying a ruler along the contact surfaces of the first shaft part 85 in Figure 9, it appears that at least some of them provide the non-zero angle relative to the center line between elements 83.  However, Schumann discloses in column 6, line 65 forward that the brake device 8 is known and references DE 4120617, which clearly shows in Figures 2, 5, 6, and 7 the angles on the contact surfaces 13 of  the first shaft part 51 depicting that which is shown in Figure 9 of Schumann.  Hence, Applicants arguments are not persuasive. 
Applicant goes on to argue (see last paragraph on page 11 of the remarks) that Schumann fails to provide the angle by the biasing of the spring.  However, Schumann’s springs certainly allow the contact surfaces of elements 83 to be inclined to provide the claimed angle.  Furthermore, there are many aspects of the lock plates that define a non-zero angle relative to the center line in the locked as well as the unlocked state.  Some of these aspects also define an angle greater than the first non-zero angle.  These aspects are structurally shown in Figure 9 to a degree that easily meets the claimed invention as currently recited.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumann (US 6543598).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

1. A brake device for a motor vehicle seat, comprising:
a braking section structured to hold a pinion shaft in a braked and locked state to resist an external torque inputted through the pinion shaft (braking section comprising elements 8 and 83); and
an operating section structured to release the pinion shaft from the braked and locked state (comprising element 7 and 73 and an operating handle), and rotate the pinion shaft (comprising element 74 and 85), wherein the braking section and the operating section are arranged in an axial direction (Figure 14);

wherein:
the braking section includes:
a housing including an inner periphery including a braking surface (8);
the pinion shaft arranged at a central position of the housing (comprising elements 74 and 85);
a first braking component structured to hold the pinion shaft in the braked and locked state (83 in Figure 9), and including:
first and second lock plates arranged opposite to each other with respect to the pinion shaft in the housing (opposing instances of element 83 in Figure 9), wherein each of the first and second lock plates has a substantially semicircular shape (Figure 9), and includes first and second ends, and wherein each of the first and second ends includes a braking and locking surface (foot-like portions with radially outwardly facing surfaces) structured to be in contact with the braking surface of the housing (Figures 9 and 14); and
a single lock spring disposed between the second end of the first lock plate and the second end of the second lock plate, and structured to apply a biasing force to bias the second end of the first lock plate and the second end of the second lock plate away from each other (shown in Figure 9); and 
a drive wheel structured to be operated by the operating section to rotate one of the first and second lock plates in a direction to release the pinion shaft from the braked and locked state against the biasing force of the lock spring, and rotate the pinion shaft (drive wheel comprising elements 73 and 82, for example in Figure 14);
the pinion shaft includes a first shaft part disposed between the first and second lock plates (first shaft part comprising element 85 has many rectangular aspects), wherein the first shaft part includes an acting surface structured to be in contact with the first lock plate (Figure 9);
the first lock plate includes an inner peripheral surface including first and second protrusions structured to be in contact with the acting surface of the first shaft part of the pinion shaft at corresponding ones of two contact points that are opposite to each other along a center line with respect to a center of the pinion shaft, wherein the center line is a line evenly dividing a space between the first lock plate and the second lock plate (protrusions shown on radially inner surface of the first lock plate 83 in Figure 9);
the first lock plate is structured to hold the pinion shaft in the braked and locked state by pressing contact between the braking and locking surfaces of the first lock plate and the braking surface of the housing and pressing contact between the first protrusion of the first lock plate and the acting surface of the first shaft part of the pinion shaft, under the biasing force of the lock spring (as shown in Figure 9);

    PNG
    media_image1.png
    266
    868
    media_image1.png
    Greyscale

the acting surface of the first shaft part of the pinion shaft includes a crest line corresponding in position to the center of the pinion shaft, and an inclined surface that descends from the crest line toward a radially outward end of the first shaft part (as shown in the illustrated copy of a portion of Figure 9 above); and
the inclined surface is set to satisfy a mathematical expression of θ1 < θ2, wherein:
θ1 represents an angle between the center line and a first line, wherein the first line connects the center of the pinion shaft with an initial contact point between the braking and locking surface of the second end of the first lock plate and the braking surface of the housing when the braking and locking surface of the second end of the first lock plate is pushed by the acting surface of the first shaft part of the pinion shaft; and
θ2 represents an angle between the center line and a direction of a resultant force of a pressing force, a first restoring force, and a second restoring force, wherein the pressing force is a force applied from the acting surface of the first shaft part of the pinion shaft to the first protrusion of the first lock plate under the external torque inputted to the pinion shaft, wherein the first restoring force is a force applied from the braking surface of the housing to the braking and locking surface of the first end of the first lock plate under application of the pressing force, and wherein the second restoring force is a force applied from the braking surface of the housing to the braking and locking surface of the second end of the first lock plate under application of the pressing force (where the shape of the engaging portion of element 85 of Schumann is substantially similar to the shape of the engaging portion of the so-called first portion of the shaft of the present invention such that the angles θ1 and θ2 and their associated forces are expected to be the same as those disclosed in the present invention—it is noted that some of the illustrations of Schumann shows the opposing faces of the shaft portion 85 as being parallel to each other instead of reclined; however, Figure 9 clearly shows a two symmetrical trapezoidal shapes extending on opposite side of a line perpendicular to the lengthwise center line of the portion 85 such that it is substantially similar and would function substantially similar to that of the present invention—Figure 9 is part of the disclosure of Schumann and is thus anticipatory of the shape of the so-called first portion of the shaft of the present invention); wherein
the first shaft part of the pinion shaft has a shape symmetric about the center line (Figure 9); 
the first lock plate is structured to be inclined by a first non-zero angle with respect to the center line by the biasing force of the lock spring such that one of the first and second protrusions of the first lock plate farther from the lock spring is in contact with the acting surface of the first shaft part of the pinion shaft, when the pinion shaft is held in the braked and locked state (Figure 9); and 
the inclined surface of the acting surface has an inclination angle greater than the first non-zero angle (Figure 9).

3. The brake device as claimed in Claim 1, wherein the second lock plate is structured similar to the first lock plate such that the first lock plate and the second lock plate are symmetric with respect to the center line (Figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumann (US 6543598) in view of Krueger (US 2011/0304190).
Schumann shows and discloses the details set forth in the rejection of claim 1 above, including a braking component with two locking plates, but lacks showing two braking components, each having a pair of locking plates.  
On the other hand, Krueger has an adjustment device similar to that of Schumann and further shows two braking components 4, 5, each with a pair of locking plates 4a, 4b, 5a, 5b.
It would have been obvious to provide a second braking component with a pair of locking plates, as taught by Krueger on the adjustment device of Schumann because doing so would provide the benefit of redundancy for more secure braking and holding.

A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
4. The brake device as claimed in Claim 1, further comprising a second braking component structured similar to the first braking component such that the first braking component and the second braking component are symmetric with respect to a line perpendicular to the center line (as can be appreciated from Figure 9 of Schumann), and the second braking component includes a lock spring located opposite to the lock spring of the first braking component (where Schumann shows lock springs at both ends and Krueger shows lock springs at opposite ends such that either configuration meets the recitation), wherein the first braking component and the second braking component are arranged in the axial direction in the housing (as taught by Krueger and applied with Schumann).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833. The examiner can normally be reached Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636